United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
DEPARTMENT OF THE ARMY, SPACE
NAVAL WAR SYSTEM COMMAND CENTER,
North Charleston, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1370
Issued: October 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 20, 2013 appellant filed a timely appeal from an April 2, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied his claim for an
occupational disease. He also appealed a May 6, 2013 decision of OWCP which denied his
request for reconsideration without conducting a merit review. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merit and nonmerit decisions of the case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof in establishing that he
developed an occupational disease in the performance of duty; and (2) whether OWCP properly
denied appellant’s request for reconsideration.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On October 2, 2012 appellant, then a 45-year-old electronics technician, filed an
occupational disease claim, alleging that he developed postnasal drip from constant exposure to
burn pits, dust and particulates from frequent wind storms while deployed in Afghanistan. He
became aware of his condition and realized it was causally related to his employment on
May 14, 2011. Appellant did not stop work. He was last exposed to the conditions thought to
have caused his condition on April 9, 2012.
In undated statements, appellant indicated that his duties as a space and naval warfare
quality assurance evaluator required him to be deployed in Afghanistan for 159 days in 2011 and
100 days in 2012. He alleged that during his deployment he was constantly exposed to burn pits
used to incinerate garbage and other refuse including food, paper, plastics and rubber and
blowing dust and diesel exhaust for 24 hours a day, seven days a week for four consecutive
months. Appellant asserted that he developed constant postnasal drip starting during his tour of
duty in April 2011 and used over-the-counter medicines. He submitted a travel request dated
November 20, 2011.
In a July 31, 2012 report, Dr. James M. Combs, a Board-certified physiatrist, saw
appellant for a postdeployment examination. Appellant reported being deployed to Afghanistan
for four months and was exposed to smoke from burning debris and airborne sand. He indicated
that he developed respiratory irritation during his deployment which has persisted. Dr. Combs
referred appellant to a laryngologist. Appellant also submitted employing establishment medical
notes from William Otto, a nonspecific health care provider, dated January 26, 2009, who treated
him for mild congestion, scratchy throat and intermittent dry cough which did not interfere with
his ability to work. He noted findings upon physical examination of respiration rhythm and
depth was normal, respiratory movements were normal and he was clear to auscultation.
Mr. Otto diagnosed upper respiratory infection and prescribed Sudafed and Robitussen. He
noted that the injury or illness was not work related or battle related and released appellant to
work without restrictions. In a January 31, 2009 note, Mr. Otto indicated that appellant
presented with persistent cold symptoms, including dry cough and congestion, after four days
and reported taking medications prescribed without relief. He noted findings upon examination
of normal respiratory rhythm and depth, normal respiratory movements and clear auscultation.
Mr. Otto diagnosed upper respiratory infection and prescribed additional medications. He noted
the injury or illness was not work related or battle related and released appellant to work without
restrictions. Appellant was treated on June 8, 2009 by Tracy Hinote, a nonspecific health care
provider, for a medication refill.
By initial develop letter dated October 29, 2012, OWCP advised appellant of the type of
evidence needed to establish his claim. It particularly requested that he submit a physician’s
reasoned opinion addressing the relationship of his claimed condition and specific work factors.
This letter was sent to appellant’s address of record. No further information was received.
In a decision dated April 2, 2013, OWCP denied appellant’s claim for compensation on
the grounds that the medical evidence did not establish that a medical condition was causally
related to the accepted work events.

2

In an appeal request form dated April 13, 2011, appellant requested reconsideration. No
additional information was submitted.
In a May 6, 2013 decision, OWCP denied appellant’s request for reconsideration on the
grounds that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, he or she must submit sufficient evidence to establish that he
or she experienced a specific event, incident or exposure occurring at the time, place and in the
manner alleged. Appellant must also establish that such event, incident or exposure caused an
injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS -- ISSUE 1
It is not disputed that appellant worked as an electronics technician, space and naval
warfare quality assurance evaluator who was deployed in Afghanistan in 2011 and in 2012 and
was exposed to burn pits used to incinerate garbage and other refuse as well as blowing dust and
diesel exhaust for four consecutive months. The record also indicates that appellant has been
treated for an upper respiratory infection. However, appellant has not submitted sufficient
medical evidence to establish that his claimed condition is causally related to specific
employment factors or conditions.
2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

Solomon Polen, 51 ECAB 341 (2000).

3

Appellant submitted a July 31, 2012 report from Dr. Combs who treated him for
respiratory irritation. He reported being deployed to Afghanistan for four months and was
exposed to smoke from burning debris and airborne sand and developed respiratory irritation.
However, Dr. Combs appears merely to be repeating the history of injury as reported by
appellant without providing his own opinion regarding whether appellant’s condition was work
related. He failed to provide a rationalized opinion regarding the causal relationship between
appellant’s respiratory irritation and the factors of employment believed to have caused or
contributed to such condition.4 Therefore, this report is insufficient to meet appellant’s burden of
proof.
Appellant also submitted employing establishment medical notes from William Otto, a
nonspecific health care provider, dated January 26 and 31, 2009, who treated appellant for mild
congestion, scratchy throat and intermittent dry cough and diagnosed upper respiratory infection.
Mr. Otto noted the injury or illness was not work related or battle related. Similarly, on June 8,
2009 appellant was treated by Ms. Hinote, a nonspecific health care provider, for a medication
refill. However, the Board notes that there is no evidence that these documents are from a
physician. Medical documents not signed by a physician are not probative medical evidence and
do not establish appellant’s claim.5 Therefore, these reports are insufficient to meet appellant’s
burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence.6 Appellant failed to submit such evidence and OWCP
therefore properly denied his claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,7 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may
4

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
5

See 5 U.S.C. § 8101(2) (this subsection defines a “physician” as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held that a medical
opinion, in general, can only be given by a qualified physician).
6

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

7

5 U.S.C. § 8128(a).

4

obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that [OWCP] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [OWCP];
or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [OWCP].”8
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.9
ANALYSIS -- ISSUE 2
OWCP’s most recent merit decision dated April 2, 2013 denied appellant’s claim for
compensation on the grounds that he failed to provide sufficient medical evidence to establish
that the diagnosed condition was causally related to established work duties. It denied his
reconsideration request, without a merit review and he appealed this decision to the Board.
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the
claim. In his request for reconsideration, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law. He did not identify a specific point of law or show that it
was erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument.
The Board notes that the underlying issue in this case is whether appellant’s diagnosed
condition is causally related to appellant’s work duties. That is a medical issue which must be
addressed by relevant medical evidence.10 A claimant may be also entitled to a merit review by
submitting new and relevant evidence, but appellant did not submit any new and relevant
medical evidence in support of his claim.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
8

20 C.F.R. § 10.606(b)(2).

9

Id. at § 10.608(b).

10

See Bobbie F. Cowart, 55 ECAB 746 (2004).

5

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment. The Board further finds that
OWCP properly denied his request for reconsideration dated April 13, 2013.
ORDER
IT IS HEREBY ORDERED THAT the May 6 and April 2, 2013 decisions of the Office
of Workers’ Compensation Programs are affirmed.
Issued: October 28, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

